NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                          July 13, 2011

                                             Before

                             RICHARD D. CUDAHY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 10-1304

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Indiana,
                                                  South Bend Division
       v.
                                                  No. 10-1304
LAWRENCE TAYLOR,
    Defendant-Appellant.                          Hon. Robert L. Miller, Jr.,
                                                  Judge.




                                          ORDER

        Lawrence Taylor pleaded guilty to bank robbery in 2009, which subjected him to
sentences both for the instant robbery, and for violating his supervised release in connection
with a prior bank robbery. We ordered a limited remand because the district court did not
clearly appreciate or exercise its discretion in making Taylor’s two sentences consecutive
instead of concurrent. The district court has responded, clarifying that it did understand at the
time of sentencing that it could make the sentences concurrent or consecutive, and enumerating
several convincing reasons for imposing the sentences consecutively. We invited the parties
to respond, and Taylor’s counsel supplied a response stating that in view of the district court’s
memorandum, he perceived no non-frivolous argument against the sentencing package.
No. 10-1304                                                                             Page 2

Counsel nevertheless requested that Taylor be allowed an additional 30 days to research the
issue himself. We never formally granted that request, but nevertheless, well over 30 days have
passed with no response from Taylor forthcoming. Moreover, we agree with defense counsel
that the district court’s memorandum shows that the district court appreciated its discretion
and exercised it appropriately. Accordingly, the judgment of the district court is A FFIRMED.